        Case 2:20-cv-01133-JAM-DMC Document 16 Filed 10/27/20 Page 1 of 5


 1   STAN S. MALLISON (Bar No. 184191)
 2     StanM@TheMMLawFirm.com
     HECTOR R. MARTINEZ (Bar No. 206336)
 3     HectorM@TheMMLawFirm.com
 4   LEANNA MARIE SAC (Bar No. 327353)
       LMSac@TheMMLawFirm.com
 5   MALLISON & MARTINEZ
 6   1939 Harrison Street, Suite 730
     Oakland, California 94612-3547
 7   Telephone: (510) 832-9999
 8   Facsimile: (510) 832-1101
 9   Attorneys for Plaintiffs and a class of similarly
10   situated employees.
11
     [Defendants’ Counsel Listed on Second
12
     Page]
13
                                  UNITED STATES DISTRICT COURT
14

15                            EASTERN DISTRICT OF CALIFORNIA

16                                       SACRAMENTO
17   LAGARION BROWN, ROY JACKSON,                   Case No. 2:20-CV-01133-JAM-DMC
18   YAPHETT SAUNDERS, ISAAC
     SAUNDERS, HAKEEM ALLAMBIE,                     JOINT STIPULATION AND ORDER
19   and NICHLON GARRETT, individually              TO ALLOW PLAINTIFFS TO FILE
     and on behalf of those similarly situated,     SECOND AMENDED COMPLAINT
20

21                  Plaintiffs,                     Assigned to: Judge John A. Mendez
22            vs.                                   Complaint Filed: June 3, 2020
23
     TETRA TECH, INC., JESCO          First Amended Complaint Filed: July 23,
24   ENVIRONMENTAL AND                2020
25
     GEOTECHNICAL SERVICES, INC., and
     DOES 1-20,
26
                    Defendants.
27

28

      JOINT STIPULATION TO ALLOW PLAINTIFFS TO FILE SECOND AMENDED COMPLAINT
     55138477;1
        Case 2:20-cv-01133-JAM-DMC Document 16 Filed 10/27/20 Page 2 of 5


 1   Katherine A. Roberts (SBN 259486)
     kate.roberts@sidley.com
 2   Galit A. Knotz (SBN 252962)
     gknotz@sidley.com
 3   SIDLEY AUSTIN LLP
     555 West Fifth Street
 4   Los Angeles, CA 90013
     Telephone: +1 213 896 6000
 5   Facsimile: +1 213 896 6600
 6   Attorneys for Defendant
     JESCO ENVIRONMENTAL AND
 7   GEOTECHNICAL SERVICES, INC.
 8
     AKERMAN LLP
 9   DAMIEN P. DELANEY (SBN 246476)
     damien.delaney@akerman.com
10   BRIAN M. NOH (SB N 293564)
     brian.noh@akerman.com
11   601 West Fifth Street, Suite 300
     Los Angeles, CA 90071
12   Telephone: (213) 688-9500
     Facsimile: (213) 627-6342
13
     Attorneys for Defendant
14   TETRA TECH, INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        2
      JOINT STIPULATION TO ALLOW PLAINTIFFS TO FILE SECOND AMENDED COMPLAINT
     55138477;1
        Case 2:20-cv-01133-JAM-DMC Document 16 Filed 10/27/20 Page 3 of 5


 1
              Defendants Tetra Tech, Inc. (“Tetra Tech”) and Jesco Environmental and
 2
     Geotechnical Services, Inc. (“Jesco”) (collectively, “Defendants”), and Plaintiffs
 3
     Lagarion Brown, Roy Jackson, Yaphett Saunders, Isaac Saunders, Hakeem Allambie,
 4
     and Nichlon Garrett (collectively, “Plaintiffs”), file this Joint Stipulation to Allow
 5
     Plaintiffs to File Second Amended Complaint as follows:
 6
              WHEREAS, Plaintiffs filed their Complaint on June 3, 2020 and a First
 7
     Amended Complaint on July 23, 2020;
 8
              WHEREAS, Plaintiffs served Defendants with Waiver of Service of Summons
 9
     on July 28, 2020;
10
              WHEREAS, pursuant to Federal Rule of Civil Procedure (“Rule”) 4,
11
     Defendants’ responsive pleadings would have been due on September 28, 2020;
12
              WHEREAS, on October 5, 2020, the Court ordered that Defendants’ time to file
13
     a responsive pleading be extended to October 26, 2020, per the Parties’ Joint
14
     Stipulation requesting the same due to Plaintiffs’ intent to file a Second Amended
15
     Complaint;
16
              WHEREAS, the Parties have been meeting and conferring about Defendants’
17
     intended motion to dismiss, and Plaintiffs, per their evaluation of Defendants’
18
     position, made some changes to the First Amended Complaint in the form of the
19
     proposed Second Amended Complaint, attached hereto as Exhibit A;
20
              WHEREAS, Defendants do not object to Plaintiffs’ seeking leave to file the
21
     Second Amended Complaint, attached hereto as Exhibit A, but reserve their right to
22
     respond to the Second Amended Complaint through a Rule 12 motion;
23
              WHEREAS, pursuant to Rule 15, Defendants’ responsive pleadings are due 14
24
     days after service of the Second Amended Complaint.
25
              NOW THEREFORE, the Parties hereby respectfully request that the Court
26
     enter an Order accepting Plaintiffs’ Second Amended Complaint and affirming that
27
     Defendants’ responsive pleadings are due in 14 days.
28
                                        3
      JOINT STIPULATION TO ALLOW PLAINTIFFS TO FILE SECOND AMENDED COMPLAINT
     55138477;1
        Case 2:20-cv-01133-JAM-DMC Document 16 Filed 10/27/20 Page 4 of 5


 1    Date: October 23, 2020
 2
                                              By: /s/ Galit A. Knotz
 3    By: /s/Leanna Marie Sac                    Katherine A. Roberts, SBN 259486
 4       Leanna M. Sac, SBN 327353               Galit A. Knotz, SBN 252962
         Stan Mallison, SBN 184191              Attorneys for Defendant JESCO
 5       Hector Martinez, SBN 206336            ENVIRONMENTAL AND
         Attorneys for Plaintiffs               GEOTECHNICAL SERVICES, INC.
 6

 7                                            By: /s/ Damien P. Delaney
 8                                              Damien P. Delaney, SBN 246476
                                                Brian M. Noh, SBN 293564
 9                                              Attorneys for Defendant
10                                              TETRA TECH, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        4
      JOINT STIPULATION TO ALLOW PLAINTIFFS TO FILE SECOND AMENDED COMPLAINT
     55138477;1
        Case 2:20-cv-01133-JAM-DMC Document 16 Filed 10/27/20 Page 5 of 5


 1

 2                                               ORDER
 3

 4    For good cause set forth above, the Court hereby orders the following:
 5                1.   Plaintiff is granted leave to file a Second Amended Complaint, attached to
 6    the Joint Stipulation as Exhibit A;
 7                2.   The Second Amended Complaint shall be deemed entered and served on
 8    October 23, 2020;
 9                3.   Defendants' responsive pleadings shall be filed no later than November 6,
10    2020.
11                                        IT IS SO ORDERED
12

13

14
     DATED: October 26, 2020                 /s/ John A. Mendez
                                             THE HONORABLE JOHN A. MENDEZ
15
                                             UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                        5
      JOINT STIPULATION TO ALLOW PLAINTIFFS TO FILE SECOND AMENDED COMPLAINT
     55138477;1
